         Case 2:18-cv-00446-AC Document 7 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KEVIN HOLMES,                                    No. 2:18-cv-0446 AC P
12                      Plaintiff,
13          v.                                        ORDER
14   MELBA STARR, et al.,
15                      Defendants.
16

17          Plaintiff Kevin Holmes is a former state prisoner1 most recently incarcerated in the

18   California Substance Abuse Treatment Facility (CSATF) in Corcoran, under the authority of the

19   California Department of Corrections and Rehabilitation (CDCR). Plaintiff proceeds pro se with

20   an application to proceed in forma pauperis filed pursuant to 28 U.S.C. § 1915, and a complaint

21   filed pursuant to the Americans with Disabilities Act and 42 U.S.C. § 1983. Plaintiff challenges

22   conditions of his prior confinement at Deuel Vocational Institution (DVI) from August 2017

23   through March 2018, particularly the alleged failure of the facility to accommodate plaintiff’s

24
     1
       Review of the Inmate Locator website operated by the California Department of Corrections
25   and Rehabilitation (CDCR) indicates that plaintiff is no longer incarcerated under the authority of
26   the CDCR. See http://inmatelocator.cdcr.ca.gov/search.aspx. See also Fed. R. Evid. 201 (court
     may take judicial notice of facts that are capable of accurate determination by sources whose
27   accuracy cannot reasonably be questioned); see also City of Sausalito v. O’Neill, 386 F.3d 1186,
     1224 n.2 (9th Cir. 2004) (“We may take judicial notice of a record of a state agency not subject to
28   reasonable dispute.”).
                                                       1
         Case 2:18-cv-00446-AC Document 7 Filed 07/14/20 Page 2 of 2

 1   disability needs. This action is referred to the undersigned United States Magistrate Judge
 2   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c).
 3           Preliminary review of plaintiff’s complaint pursuant to 28 U.S.C. § 1915A indicates that it
 4   may state a cognizable claim. However, to proceed with this action, plaintiff must provide his
 5   current address and, if he remains unincarcerated, complete a non-prisoner application to proceed
 6   in forma pauperis. Plaintiff is informed that it is his responsibility to keep the court apprised of
 7   his current address at all times. See Local Rules 182(f), 183(b). Hence, service of this order at
 8   plaintiff’s last address of record is fully effective. See Local Rule 182(f) (“Absent such notice [of
 9   current address], service of documents at the prior address of the . . . pro se party shall be fully
10   effective.”).
11           Accordingly, IT IS HEREBY ORDERED that:
12           1. Plaintiff shall, within thirty (30) days after the filing date of this order, complete and
13   file the attached non-prisoner application to proceed in forma pauperis, which shall include
14   plaintiff’s current address.
15           2. Failure of plaintiff to timely comply with this order will result in a recommendation
16   that this action be dismissed without prejudice.
17           3. The Clerk of Court is directed to send plaintiff, together with a copy of this order, a
18   blank application to proceed in forma pauperis used by non-prisoners in this district.
19   DATED: July 14, 2020
20

21

22

23

24

25

26

27

28
                                                        2
